Exhibit 10.2

January 12, 2009

ClearPoint Business Resources, Inc.

1600 Manor Drive, Suite 110

Chalfont, PA 18914

Attn: Michael Traina, Chairman and CEO

Re: ClearPoint Business Resources / XRoads Solutions Group, LLC

Dear Mr. Traina:

This letter agreement (the “Agreement”) sets forth the services to be provided
by XRoads Solutions Group, LLC (“XRoads”) to ClearPoint Business Resources,
Inc., ClearPoint Resources, Inc. and certain subsidiaries and affiliates thereof
(collectively, the “Company” or “Client”) and the terms and conditions under
which such services will be performed (the “Engagement”). All references in this
Agreement to XRoads shall include XRoads’ officers, employees and agents. If
appropriate in connection with performing its services for the Company
hereunder, XRoads may utilize the services of one or more of its affiliates, in
which case the references herein to XRoads shall include such affiliates.

1. Scope of Services.

a. XRoads shall provide the services of Brian Delle Donne, a XRoads’ Principal,
to serve as the Company’s Interim Chief Operating Officer (“Interim COO”) who
will report to the CEO. In his capacity he will have direct responsibility over
the day to day operations of the business. Both IT and Operations will report to
Brian Delle Donne while the CFO and Sales will report to the CEO. The Interim
COO will provide bi-weekly reports directly to the Company’s Board of Directors
(the “Board”). Reports will be oral or written as requested by the Board. The
Board may designate a point person for all communications. As needed, the
Interim COO shall have direct access to ComVest Capital LLC and the Board. More
specific responsibilities, deliverables and expectations will be negotiated
between XRoads, the CEO, and the Board during the first two (2) weeks of this
Engagement. The Interim COO shall serve for 4 months.

b. The Interim COO may be assisted by other XRoads professionals as determined
by the Interim COO subject to the prior approval of the CEO or Board.

c. The Interim COO and any other XRoads personnel, if any, who may serve in an
officer capacity for the Company (“Officers”) shall be covered by the Company’s
Directors and Officers liability insurance policy (the “D&O Policy”). The
Interim COO and Officers shall be added as additional named insureds under the
D&O Policy. The Company will deliver to XRoads within ten (10) days of the
commencement of the

 

/s/ MT Initial

/s/ BD Here



--------------------------------------------------------------------------------

ClearPoint Business Resources, Inc.

January 12, 2009

Page 2 of 13

 

Engagement evidence of the coverage of the Interim COO under the D&O Policy and
within ten (10) days of the addition of any other XRoads personnel as officers
of the Company. The Interim COO and any Officers shall be further entitled to
all indemnities available to the non-XRoads affiliated officers of the Company,
whether under the Company’s by-laws, certificate of incorporation applicable
corporation laws, or contractual agreements of general applicability to the
Company. If the term of the D&O Policy covering the Interim COO and any Officers
will not continue beyond the Term of this Engagement, then the Company will use
reasonable best efforts to purchase a “tail policy” to the D&O Policy covering a
period of time of not less than one year after the conclusion of the Engagement.

d. If within one year from the commencement of this Engagement the Company
elects to pursue a financing (either in the form of debt or equity), XRoads
shall serve as the Company’s non-exclusive financial advisor for such financing
according to the terms of this Agreement.

e. The scope of XRoads’ services may be expanded from time to time, provided
that XRoads and the Company mutually agree in writing to any such expansion and
any corresponding increase in fees.

2. Fees and Expenses. In anticipation of establishing a long term relationship
with the Company and its constituents, the following fee structure shall apply
to this Engagement.

a. Interim COO Fees. The Company shall pay XRoads the sum of $50,000 per month
for each of the first four (4) months of the Interim COO’s services hereunder
(“Interim COO Fee”). The Interim COO Fee shall be due and payable in advance on
the first day of each 30 day period of the Interim COO’s service hereunder. In
the event the Interim COO serves for more than four (4) months hereunder, the
parties shall mutually agree upon the fee structure for such additional services
within the first 5 days of such additional service.

b. Stock Option Grant. Within 5 days of the commencement of this Engagement,
XRoads shall receive a stock option grant or warrant from the Company pursuant
to which XRoads shall have the right to purchase up to 100,000 shares of the
common stock of the Company at the current market price per share (“Stock
Options”). The Stock Options shall be unconditionally placed in escrow with a
third party mutually acceptable to XRoads and the Company, which escrow agent
shall release the Stock Options to XRoads 120 days after the date of this
Agreement (the “Release Date”). XRoads shall have the right to exercise the
Stock Options at any time from the Release Date until December 31, 2010, after
which date the Stock Options shall expire. In the case that the Engagement is
extended the Company shall issue an additional 75,000 Stock Options at the then
market price with an expiration date of April 30, 2011.

 

/s/ MT Initial

/s/ BD Here



--------------------------------------------------------------------------------

ClearPoint Business Resources, Inc.

January 12, 2009

Page 3 of 13

 

c. EBITDA Fee. In addition to all other fees provided for herein, XRoads shall
be entitled to receive, and Company shall pay to XRoads, a fee for the
achievement of certain earnings from operations excluding extraordinary and/or
one-time adjustments before interest, taxes, depreciation and amortization
(“EBITDA”) during the Measurement Period (as defined below) (the “EBITDA Fee”).
The Company’s EBITDA shall be measured each month during the period from the
first day of the first full month following the commencement date of this
Engagement to the last day of the 4th month following the commencement date of
this Engagement (the “Measurement Period”, namely, February 1, 2009 to May 31,
2009). EBITDA for each month during the Measurement Period shall be calculated
in accordance with generally accepted accounting principals (“GAAP”), and before
deductions or additions for any non-cash expenses, one-time and/or extraordinary
adjustments and non-cash restructuring charges. The amount of the EBITDA Fee
payable to XRoads shall be a percentage of and dependent upon the amount of
EBITDA achieved during each calendar month during the Measurement Period,
provided that the total EBITDA Fee amount each such month shall be capped at
$50,000. The EBITDA Fee each month shall be calculated as ten percent (10%) of
the EBITDA above the Baseline EBITDA. For purposes of this Agreement, Baseline
EBITDA shall be defined as the EBITDA for the month ended January 31, 2009.

The EBITDA Fee shall be determined monthly by the Company, subject to, at
XRoads’ expense, review, validation, audit and challenge by XRoads. The Company
shall deliver to XRoads the calculation of each month’s EBITDA Fee within 30
days following the end of each calendar month during the Measurement Period. The
Company shall pay XRoads the total EBITDA Fee within 30 days following the last
day of the Measurement Period for such amounts that are unchallenged by XRoads.
Any amount of the EBITDA Fee that is challenged by XRoads shall be paid to
XRoads within 5 days following resolution of the challenge.

d. Expenses. The Company shall pay all documented expenses reasonably incurred
by XRoads for services related to the Engagement (i.e., actual out of pocket
expenses such as communications, travel, meals and living expenses incurred in
connection with the Engagement) (the “Expenses”) which Expenses shall be paid
from the Retainer provided for below. XRoads will comply with the Company’s
established expense reimbursement policies applicable to its senior officers and
directors. XRoads agrees that the Company will not be charged for the travel
costs to and from the Company’s corporate offices in excess of $3500 during the
term of this Agreement.

e. Retainer. Solely for the purposes of covering the Expenses as outlined in the
preceding paragraph, XRoads requires a retainer in the amount of $10,000 (the
“Retainer”) for commencement of this Engagement. The Company shall remit to
XRoads the Retainer within one (1) business day after execution of this
Agreement via wire transfer in accordance with the instructions set forth below.
We require that this Retainer be replenished to the $10,000 level if at any
point in time it has been reduced to

 

/s/ MT Initial

/s/ BD Here



--------------------------------------------------------------------------------

ClearPoint Business Resources, Inc.

January 12, 2009

Page 4 of 13

 

$5,000 or less. We shall inform you weekly or more frequently of the amount(s)
necessary to replenish the Retainer and you shall replenish the Retainer within
five (5) business days of such notifications. The Retainer will be considered to
be “earned” at the time any Expenses are incurred. It is intended that the
Retainer be applied to the Expenses due hereunder from the Company, and XRoads
shall have the right and authority to pay itself Expense amounts as defined in
2.d due hereunder from the Retainer. To the extent that the entire Retainer
amount is not utilized, we will refund the unearned Retainer balance to the
Company (without interest) at the conclusion of this Engagement.

f. Financing Fees. In the event the provisions of Section 1.d above become
applicable, then when a Financing Transaction(s) (as defined below) is
consummated during the Term or the period as provided for in Section 3.ii below,
the Company shall pay XRoads a “Transaction Fee”. The Transaction Fee shall be
payable to XRoads in immediately available funds from the closing proceeds to an
account designated by XRoads. The Transaction Fee shall be equal to:

 

  i. 2.0% of the Aggregate Value (as defined below) of the Financing Transaction
in the form of debt, exclusive of any debt provided by the Company’s management
or equity, debt, or warrant holders existing as of the date of this Agreement
(“Stakeholders”); and

 

  ii. 5.0% of the Aggregate Value (as defined below) of any equity investment in
the Company, excluding any equity investment by the Company’s Stakeholders.

Notwithstanding the preceding, in the event the Company formally retains a third
party in addition to XRoads to provide the services described in Section 1.d.
above, then the Transaction Fee shall be pro rated whereby XRoads shall only be
compensated on the funds raised directly by XRoads, but not less than a minimum
fee of $75,000 if XRoads’ efforts result in a bona fide financing alternative
for the Company.

 

  •  

For purposes of this Agreement, “Financing Transaction” shall mean,
collectively, the consummation of any transaction providing funding to the
Company for general corporate purposes and which funding may be in the form of
(i) the raising of or the replacement of all or a portion of the Company’s debt;
(ii) the raising of or the replacement of all or a portion of the Company’s
equity; (iii) an exchange offer involving the issuance of new securities in
exchange for existing debt; (iv) the issuance of new debt and/or equity
securities; (v) the refinancing, renewal or refunding of the Company’s existing
bank debt; (vi) the raising of new equity capital; or any other similar
transaction or series of transactions in connection with any of the foregoing
financing transactions.

 

/s/ MT Initial

/s/ BD Here



--------------------------------------------------------------------------------

ClearPoint Business Resources, Inc.

January 12, 2009

Page 5 of 13

 

  •  

Excluding all transactions originated by current Stakeholders of the Company and
without double counting, “Aggregate Value” shall mean the economic benefit to
the Company from a Financing Transaction, which shall mean the sum of (A) the
cash, market value of marketable equity securities or interests, and fair value
of unmarketable equity securities or interests received by the Company or any
third party on the Company’s behalf; (B) the amount of any reductions in debt
through restructurings, (C) the fair value of straight or convertible debt
instruments or obligations issued or issuable to the Company or any third party
on its behalf. For clarification, this Agreement does not contemplate Merger and
Acquisition (“M&A”) activity. Fees for M&A advisory work shall be negotiated by
the Parties in a separate document should the need arise.

 

  •  

Notwithstanding anything else contained herein, if funding for any “Financing
Transaction” is obtained from the Company’s Stakeholders, no Financing Fee shall
be payable, and further, “Financing Transaction” and “Aggregate Value” shall in
no way include or consider any financing, funding, concessions, conversions, or
allowances from any Stakeholder, nor shall any amendment of the terms of the
Company’s securities outstanding as of the date of this Agreement be included in
such definitions.

g. Failure to Pay. Failure of the Company to promptly pay amounts due for
services rendered or for reimbursement of expenses shall constitute
justification for XRoads to terminate this Agreement upon five days written
notice.

h. Payments to XRoads. All payments required hereunder shall be paid by wire
transfer unless otherwise permitted by XRoads. Set forth below are XRoads’ wire
transfer instructions:

 

Bank:

   XXXXXX    XXXXXX    XXXXXX    XXXXXX Account Name:    XXXXXX

Account#:   XXXXXX ABA Routing - wire #:   XXXXXX ABA Routing- ACH/EFT#:  
XXXXXX

Please make sure that your checks and/or wire transfers reference XRoads
Solutions Group and specify which invoices are being paid.

 

/s/ MT Initial

/s/ BD Here



--------------------------------------------------------------------------------

ClearPoint Business Resources, Inc.

January 12, 2009

Page 6 of 13

 

If paying by mail, please mail your payment to:

XRoads Solutions Group, LLC

c/o Rockland Credit Finance LLC

Department 595

PO Box 17553

Baltimore, MD 21203-7553

3. Term of Engagement. The term of the Engagement shall commence as of
January 13, 2009 and continue for 4 months, or earlier if terminated in
accordance with the provisions below (“Term”). The Company or XRoads may
terminate this Engagement at any time with at least thirty (30) days prior
written notice of termination. Neither termination of this Engagement nor
completion of the Engagement contemplated hereby shall affect the Company’s
obligations hereunder with respect to: (i) any fees or compensation to which
XRoads is entitled as of the date of termination or completion, as the case may
be; (ii) any fees or compensation to which XRoads may be entitled pursuant to
Section 2.f above after such termination or completion to the extent any
Financial Transaction(s) is consummated within twelve (12) months of such date
of this Agreement; (iii) the indemnification and contribution provisions set
forth herein, all of which shall remain operative and in full force and effect
notwithstanding termination of this Agreement or completion of this Engagement.
In the event either party materially breaches this Agreement, the non-breaching
party may terminate this Engagement at any time thereafter upon 5 days advance
notice.

4. Work Performed. XRoads work for the Company will be performed on a
“level-of-effort” basis; that is, the depth of our analyses and extent of our
authentication of the information on which our advice to the Company will be
predicated, may be limited in some respects due to the extent and sufficiency of
available information, time constraints dictated by the circumstances of the
Engagement, and other factors. Moreover, we do not contemplate examining any
such information in accordance with generally accepted auditing or attestation
standards. Rather, it is understood that, in general, we are to rely on
information disclosed or supplied to us by employees and representatives of the
Company without audit or other detailed verification of its accuracy and
validity.

5. Reports. XRoads will submit oral and/or written reports, at the request of
the Company, summarizing our evaluations and analyses based on our work pursuant
to this Agreement. Our reports will encompass only matters that come to our
attention in the course of our work that we perceive to be significant in
relation to the objective of our Engagement or relating to other matters as may
be reasonably requested by the Company. The Interim COO will deliver bi-weekly
progress reports to the Board, to be submitted on each Friday afternoon, in a
manner acceptable to the Board. However, because of the time and scope
limitations implicit in our Engagement and the related limitations on the depth
of our analyses and the extent of our verification of information, we may not
discover all such matters or perceive their significance. Accordingly, we will
be unable to and will not provide assurances in our reports concerning the
integrity of the information used in our analyses and on which our findings and
advice to the

 

/s/ MT Initial

/s/ BD Here



--------------------------------------------------------------------------------

ClearPoint Business Resources, Inc.

January 12, 2009

Page 7 of 13

 

Company may be based. In addition, we have no obligation to and will not update
our reports or extend our activities beyond the scope set forth herein unless
the Company requests and we agree to do so.

6. Disclosures. XRoads has represented, and will in the future represent, many
different clients with various business interests in numerous industries. These
clients are often referred to XRoads by intermediaries such as lawyers,
investment bankers, lenders and accountants (“Referral Sources”). In undertaking
the Engagement on behalf of the Company, XRoads’ objective is to provide
services for the Company to the best of its ability, but without precluding
XRoads from representation of other clients or from accepting referrals from or
making referrals to Referral Sources. Since XRoads wants the Company to be
comfortable with the retention of XRoads in light of other client and Referral
Sources relationships, XRoads has undertaken a reasonable review of our records
to determine XRoads’ professional relationships with the persons or entities you
identified. We are not aware of any conflicts of interest or relationships that
would preclude us from performing the above work for you or you or the Company.

XRoads agrees to update the disclosure information from time to time if and when
additional parties with an interest in or a relationship with the Company are
identified by the Company, in writing, to XRoads.

7. Entire Agreement, Waiver, Modification, and Notices. This Agreement,
including any Exhibits, constitutes the final and complete expression of the
parties with respect to its subject matter and supersedes and replaces any other
written or oral agreement or understanding between the parties. This Agreement
may be amended, modified, supplemented or waived only by a written instrument
signed by both parties. No waiver of a breach hereof shall be deemed to
constitute a waiver of a future breach, whether of a similar or a dissimilar
nature. All notices, demands or other communications which are required or are
permitted to be given in this Agreement shall be in writing and shall be deemed
to have been sufficiently given (i) upon personal delivery, (ii) the third
business day following due deposit in the United States mail, postage prepaid,
and sent certified mail, return receipt requested, correctly addressed or
(iii) when receipt is acknowledged if sent via facsimile transmission.

Notices to you shall be sent to the address set forth below:

ClearPoint Business Resources

Attn: Jack Phillips, CFO

1600 Manor Drive, Suite 110

Chalfont, PA 18914

Blank Rome LLP

Attn: Alan Zeiger, ClearPoint Counsel

One Logan Square

 

/s/ MT Initial

/s/ BD Here



--------------------------------------------------------------------------------

ClearPoint Business Resources, Inc.

January 12, 2009

Page 8 of 13

 

130 North 18th Street

Philadelphia, PA 19103-6998

Notices to XRoads shall be sent to the addresses set forth below:

 

XRoads Solutions Group, LLC   XRoads Solutions Group, LLC   Attn: General
Counsel   Attn: Chief Operating Officer   1821 East Dyer Road, Suite 225   400
Madison Ave., 3rd Floor   Santa Ana, California 92705   New York, NY 10017  
Fax: (949) 567-1702   Fax: (212) 610-5601  

Either party may give written notice of a change of address by certified mail,
return receipt requested, and after notice of such change has been received, any
notice shall be given to such party in the manner above described at such new
address.

8. Authority. The Company has all requisite corporate power and authority to
enter into this Agreement. The Company and XRoads have fully reviewed this
Agreement, have obtained counsel on its terms, and have participated in the
drafting of this Agreement such that it shall not be construed against any one
party. This Agreement has been duly and validly authorized by all necessary
corporate action on the part of the Company and has been duly executed and
delivered by the Company and constitutes a legal, valid and binding agreement of
the Company, enforceable in accordance with its terms.

THE ADDITIONAL TERMS AND CONDITIONS ATTACHED TO THIS AGREEMENT ARE HEREBY MADE
PART OF THIS AGREEMENT AS THOUGH FULLY SET FORTH HEREIN.

The remainder of this page is left intentionally blank.

 

/s/ MT Initial

/s/ BD Here



--------------------------------------------------------------------------------

ClearPoint Business Resources, Inc.

January 12, 2009

Page 9 of 13

 

If you agree to the terms and conditions set forth above, please indicate your
acceptance and approval by signing this letter in the space provided below and
on the duplicate copy attached. Please return one fully executed original to the
undersigned for our files.

XRoads looks forward to serving you in this important matter.

 

Very truly yours, XRoads Solutions Group, LLC

/s/ Brian Delle Donne

Brian Delle Donne Principal

 

AGREED AND ACCEPTED:      ClearPoint Business Resources, Inc.      By:  

/s/ Michael Traina

     Date: 1/13/09 Name:   Michael Traina      Title:   CEO      ClearPoint
Resources, Inc.      By:  

/s/ Michael Traina

     Date: 1/13/09 Name:   Michael Traina      Title:   CEO     

 

/s/ MT Initial

/s/ BD Here



--------------------------------------------------------------------------------

ClearPoint Business Resources, Inc.

January 12, 2009

Page 10 of 13

 

ADDITIONAL TERMS AND CONDITIONS

Amounts Not Paid. All amounts not paid when due will bear interest at an annual
rate of 12% or the maximum rate allowed by law, whichever is less.

Agreement Not to Employ. XRoads’ business is in part centered on its ability to
identify and secure the services of talented personnel for its client companies.
Absent an agreement with XRoads providing it fair compensation, XRoads would
suffer serious economic harm were its client companies to hire directly or
through other companies XRoads’ employees. Client, agrees that during the term
of this Agreement and for twelve months thereafter it shall not, directly or
indirectly, knowingly solicit, offer employment to or hire any employee of
XRoads with whom Client has had contact as a result of this Engagement. If
Client and XRoads agree that Client may hire a XRoads employee or independent
contractor, notwithstanding the prohibition in the immediately preceding
sentence, and such hiring occurs within twelve months after the termination of
this Agreement, Client shall pay XRoads an amount equal to the particular
individual’s standard hourly rate at XRoads multiplied by an assumed annual
billing of 2,000 hours as liquidated damages. Any such payment shall be made on
the date the XRoads’ employee or independent contractor begins work for Client.
This paragraph shall not preclude Client from making general employment
solicitations not specifically aimed at XRoads employees.

Warranties and Indemnification. XRoads neither expresses nor implies any
warranties of its work nor predicts results of the Engagement. XRoads has not
offered any assurances that the efforts to resolve the financial, structural or
management issues facing the Company can or will be successful.

XRoads shall not be subject to any liability to Client for any act or omission
relating to, in connection with or arising out of services rendered hereunder,
unless XRoads’ acts or omissions constitute willful malfeasance, gross
negligence or the reckless disregard of XRoads’ obligations or duties hereunder.

Client releases, indemnifies and holds XRoads harmless from and against any
losses, claims, damages or liabilities (“Losses”) to which XRoads may become
subject and shall promptly reimburse XRoads for any legal or other expenses
(including the cost of any investigations and the hiring of any accountant or
other experts) reasonably incurred by XRoads relating to, in connection with or
arising from the services rendered hereunder, whether or not resulting in any
liability, unless such Losses resulted from XRoads’ willful malfeasance, gross
negligence or the reckless disregard of its obligations or duties hereunder.

Accuracy of Information. Client will use best efforts to assure that all
information, financial or otherwise, provided by or on behalf of the Company
with respect to the Engagement (the “Information”) to XRoads will, as of its
respective dates, be accurate and complete in all its material respects, but
makes no representations, warranties, or indemnifications whatsoever as to the
accuracy of such Information. Client understands that XRoads will not be
responsible for

 

/s/ MT Initial

/s/ BD Here



--------------------------------------------------------------------------------

ClearPoint Business Resources, Inc.

January 12, 2009

Page 11 of 13

 

independently verifying the accuracy of the Information. Client assumes full
responsibility for inaccuracies in any Information provided by or on behalf of
the Client to XRoads or any third party. Client will reasonably cooperate with
XRoads in all phases of XRoads’ services under the Engagement. Specifically,
without limiting the generality of the foregoing, if at any time during the
Engagement, Client discovers that any of the Information is inaccurate in any
material respect it will immediately notify XRoads.

Information. Upon the conclusion of the Engagement, XRoads shall deliver to
Client any data, reports, or runs assembled or prepared by XRoads for the
Engagement specifically and for the benefit of Client. The data, reports and
runs shall be the sole property of Client.

Independent Contractor. Client acknowledges that XRoads is being retained as an
independent contractor to Client and no employment relationship, partnership,
joint venture or other association shall be deemed created by this Agreement.

Confidentiality. During the term of the Engagement and for a period of 12 months
thereafter, XRoads shall keep secret and retain in strictest confidence, any and
all confidential information relating to Client or the Company which XRoads
shall obtain knowledge of by reason of the Engagement, including, without
limitation, trade secrets, customer lists, financial plans or projections,
pricing policies, marketing plans or strategies, business acquisition or
divestiture plans, new personnel acquisition plans, technical processes and
other research projects. Notwithstanding anything else contained herein, XRoads
agrees the term for confidentiality specifically with respect to customer lists,
customer contacts and all software and technology (including but not limited
processing and source code) shall be indefinite and shall survive this
Agreement. XRoads shall not, except in connection with the performance of its
duties hereunder, disclose any such information to anyone outside Client, other
than to XRoads’ legal counsel (who shall agree to keep such information
confidential), as required by applicable law (provided prior written notice
thereof is given by XRoads to Client) or with Client’s prior written consent.
The obligations of XRoads in this paragraph shall not apply to information which
is (i) known generally to the public; (ii) known to XRoads prior to the date of
this Agreement but not learned from previous discussions or dealings with the
Company Everything discussed previously is to be considered confidential;
(iii) lawfully disclosed to XRoads by a third party not bound by a
confidentially obligation; (iv) generally known in the industry in which the
Client or Company is engaged; or (v) required by law to be disclosed by XRoads,
in which event XRoads shall provide Client with prompt notice thereof.

Legal Proceedings. If after the termination of the Engagement XRoads is
requested and agrees or is required to participate in any manner in legal or
administrative proceedings regarding the Engagement, compensation shall be paid
to XRoads for time spent in preparation, travel, attendance at and work related
thereto, all at XRoads’ then current hourly rates for the relevant personnel
involved, unless XRoads is a party litigant.

Attorneys’ Fees. If any party hereto shall commence any action or other
proceeding against the other arising out of, or relating to, this Agreement, the
prevailing party shall be

 

/s/ MT Initial

/s/ BD Here



--------------------------------------------------------------------------------

ClearPoint Business Resources, Inc.

January 12, 2009

Page 12 of 13

 

entitled to recover from the losing party, in addition to any other relief, its
reasonable attorneys’ fees irrespective of whether or not the action or
proceeding is prosecuted to judgment.

Agreement to Mediate/Arbitrate:

a. Mediation. The parties shall mediate all disputes and claims between them
arising out of or related to the Engagement or any resulting transaction (a
“Dispute”) before resorting to arbitration. Selection of a mediator shall occur
within ten days of a demand for mediation. If the parties cannot agree on the
selection of a mediator within ten days, either or both party shall request JAMS
mediators and arbitrators to appoint one for them within fifteen days. The
mediation shall take place within ten days of the date of the selection or
appointment of the mediator and shall take place in Philadelphia, Pennsylvania.
Mediation fees, if any, shall be divided equally among the parties involved and
prepaid. If any party commences an arbitration based on a Dispute without first
attempting to resolve the matter through mediation or initiates an unauthorized
court action, then that party shall be required to pay the other party’s
attorneys’ fees, expert costs and other expenses in connection with the
arbitration or unauthorized court action. The parties agree that any Dispute
which is not settled through mediation shall be decided by neutral, binding
arbitration and not by court action, except as provided by law for judicial
review and enforcement of arbitration proceedings and awards and as provided in
subsection c. below.

b. Arbitration. The arbitration shall be conducted in accordance with JAMS
Expedited Procedures for arbitration (unless the parties agree in writing to use
JAMS Commercial Arbitration Rules) and shall be conducted in Philadelphia,
Pennsylvania. The parties have no right to discovery and the arbitrator(s) shall
have no power to allow discovery unless the parties agree in writing to modify
this limitation. Except as provided above, each party shall be responsible for
its own attorneys’ fees and costs. The arbitrator shall apply Pennsylvania law
as the applicable state law governing the Dispute, without reference to choice
of law principles, applying Pennsylvania rules of evidence as applicable in a
court of law. The award of the arbitrator shall be final and binding upon the
parties without right of appeal or judicial review. Application may be had by
any party to any court of general jurisdiction for entry and enforcement of
judgment based on said award. Such judgment shall be binding, final and
nonappealable.

c. Provisional Remedies. Notwithstanding the above, either party may, without
waiving any remedy under this Agreement, seek from any court having
jurisdiction, any interim or provisional relief available under applicable law
that is necessary to protect the rights, property or remedies of that party,
pending the outcome of the mediation and/or arbitration, including but not
limited to, applications for injunctive relief, writs of attachment or
possession.

Use of Name. XRoads may not use Company’s name or logo without the express
written permission of Company with such permission to not be unreasonably
withheld. Subject to

 

/s/ MT Initial

/s/ BD Here



--------------------------------------------------------------------------------

ClearPoint Business Resources, Inc.

January 12, 2009

Page 13 of 13

 

Company approval XRoads shall have the right to use Client’s name and logo in a
description of the services provided by XRoads under the Agreement, including
but not limited to XRoads’ participatory assistance in any Financing Transaction
initiated during the Term of this Engagement where a third party performs the
financial advisory services for such Financing Transaction, so long as the
content thereof is approved by the Company.

Applicable Law; Headings. The Agreement shall be governed in accordance with the
laws of the State of Pennsylvania, without giving effect to the principles of
conflicts of laws. The paragraph headings in the Agreement and the Additional
Terms and Conditions are for informational purposes only.

END OF DOCUMENT

 

/s/ MT Initial

/s/ BD Here